Case 2:19-ap-02143           Doc 50      Filed 01/30/20 Entered 01/30/20 13:40:19                      Desc Main
                                         Document     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


    In re:                                                           Chapter 11

    MURRAY ENERGY HOLDINGS CO., et al.,1                             Case No. 19-56885 (JEH)
                                                                     (Jointly Administered)
                                     Debtors.
                                                                     Judge John E. Hoffman, Jr.


    BLACK DIAMOND COMMERCIAL FINANCE,
    L.L.C., as Administrative Agent,

                                     Plaintiff,

             v.                                                      Adv. Pro. No. 19-02143

    MURRAY ENERGY CORP., MURRAY
    ENERGY HOLDINGS CO., GLAS TRUST
    COMPANY LLC, and U.S. BANK, N.A.,

                                     Defendants.


         NOTICE OF DEFENDANTS’ JOINT MOTION FOR PROTECTIVE ORDER
             PURSUANT TO RULE 26(c) STAYING DISCOVERY PENDING
              RESOLUTION OF THE AMENDED MOTION TO DISMISS

Murray Energy Corp., Murray Energy Holdings Co., GLAS Trust Company LLC, as
Administrative Agent, and U.S. Bank National Association, as Collateral Trustee (the
“Defendants”), through their counsel, have filed papers with the court to obtain a protective order
pursuant to Federal Rule of Civil Procedure 26(c) staying discovery pending resolution of their
amended motion to dismiss (the “Motion”).

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one.

1
         Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last
four digits of their federal tax identification numbers is not provided herein. Such information may be obtained on
the website of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location
of Debtor Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address in these
chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.
Case 2:19-ap-02143        Doc 50   Filed 01/30/20 Entered 01/30/20 13:40:19             Desc Main
                                   Document     Page 2 of 4



If you do not want the court to grant the relief sought in the Motion, then in accordance with Local
Rule 7026-1 on or before February 6, 2020, you must file with the court a response explaining
your position by mailing your response by ordinary U.S. Mail to United States Bankruptcy Court
Southern District of Ohio, 170 North High Street, Columbus, Ohio 43215, Attn: Clerk of the Court
OR your attorney must file a response using the court’s ECF System.

The court must receive your response on or before the above date.

You must also send a copy of your response either by 1) the court’s ECF System or by 2) ordinary
U.S. Mail to:

   (a) each of the undersigned attorneys for the Defendants; and

   (b) counsel to Plaintiff Black Diamond Commercial Finance, L.L.C., as Administrative Agent,
       (i) Ice Miller LLP, 250 West Street, Suite 700, Columbus, OH 43215, Attn: Tyson A. Crist
       and John C. Cannizzaro, and (ii) Robbins, Russell, Englert, Orseck, Untereiner & Sauber
       LLP, 2000 K Street, N.W., 4th Floor, Washington, DC 20006, Attn: Lawrence S. Robbins,
       William J. Trunk, Ariel N. Lavinbuk, and Jack A. Herman.

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the Motion and may enter an order granting that relief without further hearing or
notice.


Dated: January 30, 2020
       Columbus, Ohio                            Respectfully submitted,

                                                     /s/ Andrew Goldman
                                                     Andrew Goldman (pro hac vice)
                                                     Craig Goldblatt (pro hac vice)
                                                     Benjamin Loveland (pro hac vice)
                                                     Christopher D. Hampson (pro hac vice)
                                                     Salvatore M. Daniele (pro hac vice)
                                                     WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
                                                     250 Greenwich Street
                                                     New York, NY 10007
                                                     Telephone: (212) 230-8800
                                                     Facsimile: (212) 230-8888
                                                       andrew.goldman@wilmerhale.com
                                                       craig.goldblatt@wilmerhale.com
                                                       benjamin.loveland@wilmerhale.com
                                                       chris.hampson@wilmerhale.com
                                                       sal.daniele@wilmerhale.com

                                                     - and -




                                                 2
Case 2:19-ap-02143   Doc 50   Filed 01/30/20 Entered 01/30/20 13:40:19           Desc Main
                              Document     Page 3 of 4



                                             /s/ Douglas L. Lutz
                                             Douglas L. Lutz (0064761)
                                             A.J. Webb (0093655)
                                             Bryan J.K. Sisto (0088143)
                                             FROST BROWN TODD LLC
                                             3300 Great American Tower
                                             301 East Fourth Street
                                             Cincinnati, OH 45202
                                             Telephone: (513) 651-6800
                                             Facsimile: (513) 651-6981
                                               dlutz@fbtlaw.com
                                               awebb@fbtlaw.com
                                               bsisto@fbtlaw.com

                                             Counsel to GLAS Trust Company LLC,
                                             as Administrative Agent


                                             /s/ Kim Martin Lewis
                                             Kim Martin Lewis (0043533)
                                             Alexandra S. Horwitz (0096799)
                                             DINSMORE & SHOHL LLP
                                             255 East Fifth Street
                                             Suite 1900
                                             Cincinnati, OH 45202
                                             Telephone: (513) 977-8200
                                             Facsimile: (513) 977-8141

                                             - and -

                                             Nicole L. Greenblatt
                                             Mark McKane (pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL
                                               LLP
                                             601 Lexington Avenue
                                             New York, NY 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                              nicole.greenblatt@kirkland.com
                                              mmckane@kirkland.com

                                             - and -

                                             Ross M. Kwasteniet (pro hac vice)
                                             Joseph M. Graham (pro hac vice)



                                         3
Case 2:19-ap-02143   Doc 50   Filed 01/30/20 Entered 01/30/20 13:40:19            Desc Main
                              Document     Page 4 of 4



                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL
                                              LLP
                                             300 North LaSalle
                                             Chicago, IL 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                              ross.kwasteniet@kirkland.com
                                              joe.graham@kirkland.com

                                             Counsel to Murray Energy Corp. and Murray
                                             Energy Holdings Co. and Counsel to the
                                             Debtors and Debtors in Possession



                                             /s/ Robert C. Folland
                                             Robert C. Folland (0065728)
                                             Kyle R. Gerlach (0093433)
                                             BARNES & THORNBURG LLP
                                             41 S. High Street, Suite 3300
                                             Columbus, OH 43215-6104
                                             Telephone: (614) 628-1429
                                               rob.folland@btlaw.com
                                               kyle.gerlach@btlaw.com

                                             - and -

                                             Eric Lopez Schnabel (pro hac vice)
                                             Alessandra Glorioso (pro hac vice)
                                             DORSEY & WHITNEY LLP
                                             51 East 52nd Street
                                             New York, NY 10019
                                             Telephone: (212) 415-9200
                                              schnabel.eric@dorsey.com
                                              glorioso.allesandra@dorsey.com

                                             Counsel to U.S. Bank National Association,
                                             as Collateral Trustee




                                         4
